Citation Nr: 0121867	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic 
sinusitis/allergic rhinitis, currently rated as 10 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a clam for service connection for residuals of neck 
and back injury.

3.  Whether new and material evidence has been submitted to 
reopen a clam for service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Jr., Esq.


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from December 1977 to 
December 1981.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a compensable evaluation 
for sinusitis/allergic rhinitis, and the claim to reopen the 
issues of service connection for residuals of a neck and back 
injury and for a left knee condition.  The RO later assigned 
a 10 percent disability rating for sinusitis/allergic 
rhinitis.  See AB v. Brown, 6 Vet.App. 35 (1993)(where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, which is subsequently 
increased by the RO to less than the maximum available 
benefit, does not abrogate the pending appeal).

In a decision dated March 2001, the Board denied the 
appellant's claim for increase for sinusitis/allergic 
rhinitis and the claims to reopen the issues of service 
connection residuals of neck and back injury and a left knee 
condition.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In April 2001, the Court vacated and remanded the 
Board's decision based on a "Joint Motion for Remand and to 
Stay Further Proceedings" (Joint Motion) filed by the 
Secretary of Veterans Affairs (the Appellee).  This case was 
thereafter returned to the Board for disposition in 
accordance with the terms of the motion.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of neck 
and back injury and a left knee condition in a March 1982 
rating decision on the basis that no current disability was 
shown; no appeal was filed and this decision became final.

2.  Evidence received since the March 1982 rating decision, 
which tends to show the presence of current disability, is 
new and material to the issues of service connection for 
residuals of neck and back injury and a left knee condition.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for residuals of neck and back injury 
has been presented.  38 U.S.C.A. § 5108 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. § 
3.156(a) (2000).

2.  New and material evidence sufficient to reopen the claim 
to service connection for a left knee condition has been 
presented.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the appellant's claim for service connection 
for residuals of neck and back injury, and a left knee 
condition, in March 1982.  No appeal was filed and this 
decision became final.  A final rating determination is not 
subject to revision upon the same factual basis.  38 U.S.C.A. 
§ 7104 (West 1991), 38 C.F.R. § 20.1100 (2000).  Under 
pertinent law and regulations, as interpreted by the Court, 
the Board may reopen and review a claim which has been 
previously denied only if new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  The credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet.App. 510, 
513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

38 C.F.R. § 3.156(a) sets forth a three- step test to 
ascertain whether "new and material" evidence has been 
submitted.  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Evans supra. at 283.  
Evidence is probative when it "tend[s] to prove, or actually 
prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence submitted must be "new," that is, not 
of record when the last final decision denying the claim was 
made.  See Evans supra. at 283; Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  Third, the evidence submitted to reopen 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 
3.156(a).  This does not necessarily mean that the evidence 
warrants a revision of the prior determination, but is 
intended to ensure that the Board has been presented all 
potentially relevant evidence.  See Hodge supra. at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19089 (1990).  If all three tests are satisfied, the 
claim must be reopened.

In this case, the RO denied the claims for service connection 
for residuals of neck and back injury in March 1982 based on 
review of the service medical records and report of VA 
examination dated February 1982.  Service medical records 
show that the appellant was involved in an automobile 
accident in April 1979.  He subsequently had complaints of 
neck and back pain, but clinical findings were essentially 
negative  Service medical records were also significant for 
scoliosis of the thoracic spine.  Report of VA examination 
dated February 1982 reflects, by history, left knee injury 
while playing football.  Objectively, no current disability 
of the neck and back, or of the left knee was shown.

As a current disability of the neck, back, and left knee was 
not shown, the RO denied service connection in March 1982.

With respect to the neck and back claim, the evidence 
received since the March 1982 rating decision includes an 
October 1983 examination report from Gary J. Phipps, M.D., an 
August 1984 VA examination report, partial duplicate copies 
of service medical records, July 1995 VA outpatient treatment 
records, a June 1998 letter from Lakewood Chiropractic 
Office, a December 1999 Operative Procedure Report from St. 
Vincent's Medical Center, outpatient treatment records from 
Lyerly Neurosurgical Associates dated from November 1999 to 
January 2000, a December 1999 radiology report from St. 
Vincent's Medical Center, and statements from the appellant. 

The July 1995 VA treatment records include a radiological 
report of the spine that shows degenerative changes of the 
thoracic and lumbar spine.  The December 1999 Operative 
Procedure Report from St. Vincent's Medical Center reflects 
that the appellant underwent a surgery for herniated disk at 
the C6-7 level.  Private treatment records dated November 
1999 to January 2000 from Lyerly Neurosurgical Associates 
reflect spine treatment related to the appellant's herniated 
disk.  The Board finds that this evidence is new and material 
to the claim to reopen the issue of service connection for 
residuals of neck and back injury as the evidence discussed 
above tends to suggest the presence of a current disorder of 
the spine (i.e., the neck and back).  Because this evidence 
tends to prove the presence of a spine condition, the 
evidence "bears directly and substantially upon the specific 
matter under consideration."  Because this evidence was not 
previously considered, the evidence is "new."  In light of 
the above, the Board believes that the evidence submitted to 
reopen is in fact "so significant that it must be considered 
in order to fairly decide the merits of the claim."  Hodge 
supra at 1359, citing 38 C.F.R. § 3.156(a).  Accordingly, the 
claim for service connection for residuals of neck and back 
injury is reopened.

With respect to the left knee condition, pertinent records 
submitted since the March 1982 rating decision consist of 
private medical records dated August 1986 to July 1987, which 
includes a left knee operative report, along with statements 
from the appellant.  The medical evidence shows that the 
appellant underwent arthroscopic surgery for internal 
derangement of the left knee, with possible tear of the 
medial meniscus.  A current left knee disorder is essentially 
shown.  Because this evidence tends to prove the presence of 
a left knee condition, the evidence "bears directly and 
substantially upon the specific matter under consideration."  
Because this evidence was not previously considered, the 
evidence is "new."  Finally, the Board believes that, as 
the claim was initially denied by the RO in March 1982 
because a current left knee condition was not shown, and the 
recent evidentiary submissions tend to show a left knee 
condition, post operative, the evidence submitted to reopen 
is in fact "so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge 
supra at 1359, citing 38 C.F.R. § 3.156(a).  Therefore, the 
Board finds that new and material evidence sufficient to 
reopen the claim for service connection for a left knee 
condition has been submitted.

Although the claims for service connection are reopened, the 
Board finds that additional development is necessary in order 
for the VA to discharge its duty to assist obligations, which 
is discussed further in the remand portion of this decision.


ORDER

To the extent of the finding that new and material evidence 
has been submitted to reopen the claim for service connection 
for residuals of neck and back injury, the appeal is resolved 
in the appellant's favor.

To the extent of the finding that new and material evidence 
has been submitted to reopen the claim for service connection 
for a left knee condition, the appeal is resolved in the 
appellant's favor.


REMAND

The terms of the Joint Motion for remand note that there has 
been a significant change in the law.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this case, the RO should 
schedule the appellant for a VA examination to determine the 
severity of his service-connected sinusitis/allergic 
rhinitis; the RO should also schedule the appellant for a VA 
examination to ascertain whether the appellant has (1) a neck 
and/or back disorder due to a disease or injury incurred in 
service, including the automobile accident in April 1979 and 
(2) a left knee condition due to a disease or injury incurred 
in service.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should schedule the appellant 
for a VA examination to determine the 
severity of his service-connected 
sinusitis/allergic rhinitis.  The claims 
folder must be provided to the examiner.

3.  The RO should schedule the appellant 
for a VA examination to ascertain whether 
the appellant has a disorder(s) of the 
neck, back, or left knee due to a disease 
or injury incurred in service, including 
the automobile accident in April 1979.  A 
complete rationale for all opinions must 
be provided.  The claims folder must be 
provided to the examiner.

4.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the benefits 
sought on appeal remain denied, the 
appellant and his attorney should be 
provided a supplemental statement of the 
case (SSOC). An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals




